EXHIBIT Private & Confidential DATED2008 THIRD SUPPLEMENTAL DEED relating to a Facilities Agreement for a US$145,000,000 Term Loan and a US$150,000,000 Revolving Credit Facility to OMEGA NAVIGATION ENTERPRISES, INC. provided by the banks and financial institutions listed in Schedule 1 Arranger HSH NORDBANK AG Swap Bank HSH NORDBANK AG Agent HSH NORDBANK AG AS AMENDED AND SUPPLEMENTED BY A FIRST SUPPLEMENTAL DEED DATED 28 JULY 2006 and A SECOND SUPPLEMENTAL DEED DATED 21 MARCH 2007 STEPHENSON HARWOOD One St. Paul’s Churchyard London EC4M 8SH Tel: Fax: Ref: Contents Clause Page 1 Definitions 2 2 Banks’ and Agent’s consent 3 3 Amendments to the Principal Agreement and the Security Documents 3 4 Representations and warranties 9 5 Conditions 10 6 Fee 11 7 Expenses 11 8 Miscellaneous and notices 11 9 Law and jurisdiction 11 Schedule 1 12 Schedule 2 13 Schedule 3 16 Schedule 4 17 THIS THIRD SUPPLEMENTAL DEED is dated and made BETWEEN: (1) OMEGA NAVIGATION ENTERPRISES, INC. as borrower (the “Borrower”); (2) the banks and financial institutions whose names and addresses are set out in Schedule 1 (the “Banks”); (3) HSH NORDBANK AG in its capacity as mandated lead arranger (the “Arranger”); (4) HSH NORDBANK AG in its capacity as swap bank (the “Swap Bank”); and (5) HSH NORDBANK AG in its capacity as agent, security agent and trustee (the “Agent”). WHEREAS: (A) This Deed is supplemental to a facilities agreement dated 7 April 2006 (the “Original Agreement”) as amended and supplemented by a first supplemental deed dated 28 July 2006 (the “First Supplemental”) and a second supplemental deed dated 21 March 2007 (the “Second Supplemental” and together with the First Supplemental and the Original Agreement, the “Principal Agreement”) each made between (1) the Borrower, (2) the Banks, (3)the Arranger, (4) the Swap Bank and (5) the Agent as agent, security agent and trustee on behalf of the Finance Parties, pursuant to which the Banks agreed (inter alia) to advance by way of a term loan facility (“Facility A”) and a revolving credit facility (“Facility B”) to the Borrower the principal sum of up to two hundred and ninety five million Dollars ($295,000,000) (the “Facility”) in respect of which Facility A was not to exceed one hundred and forty five million Dollars ($145,000,000) and Facility B was not to exceed one hundred and fifty million Dollars ($150,000,000), upon the terms and conditions contained in the Principal Agreement. (B) On the date of this Third Supplemental Deed the outstanding balance of the Facility A Loan is equal to one hundred and thirty nine million nine hundred and eighteen thousand six hundred and twenty Dollars seventy cents ($139,918,620.70) (the “Outstanding Facility A Loan”) and the outstanding balance of the Facility B Loan is equal to one hundred and forty one million eight hundred and seven thousand two hundred and four Dollars eighty six cents ($141,807,204.86) (the “Outstanding Facility B Loan”). (C) The Borrower has requested to prepay the Outstanding Facility B Loan and the Finance Parties agree to: (i) the prepayment of the Outstanding Facility B Loan and, thereafter, the cancellation of the Facility B; (ii) (subject to prepayment in full and cancellation of the Facility B) increase the Outstanding Facility A Loan to a total aggregate amount of up to two hundred and forty two million seven hundred and twenty thousand Dollars ($242,720,000), by agreeing to advance an additional Advance in respect of Facility A of up to one hundred and two million eight hundred and one thousand three hundred and seventy nine Dollars and thirty cents ($102,801,379.30) (the “Additional Loan Amount”); (iii) amend the definitions of “Margin” and “Security Requirement”, the dividends and distribution requirements set forth in clause 8.3.13 of the Principal Agreement, certain financial covenants definitions contained in clause 8.6 of the Principal Agreement and certain financial covenants contained in clause 8.7 of the Principal Agreement. (D) The Finance Parties are willing to accede to such requests and amend the Principal Agreement, the Security Documents and the Ship Security Documents (as applicable) on the terms and subject to the conditions contained in this Supplemental Deed. NOW THIS DEED WITNESSES AND IT IS HEREBY AGREED as follows: 1 Definitions a)Defined expressions Words and expressions defined in the Principal Agreement shall, unless the context otherwise requires or unless otherwise defined herein, have the same meanings when used in this Deed. b)Definitions In this Deed, unless the context otherwise requires: “Effective Date” means the date, being no later than 30 April 2008, on which the Agent notifies the Borrower in writing that the Agent has received the documents and evidence specified in Clause5.1 required on or prior to the Drawdown Date for the Additional Loan Amount in a form and substance satisfactory to it; “Facilities Agreement” means the Original Agreement as supplemented and amended by the First Supplemental, the Second Supplemental and this Deed; and “Supplemental Security Documents Letters” means the letters supplemental to the Owner’s Guarantees and each of the other Security Documents to which each Owner is a party executed or (as the context may require) to be executed by each of the Owners in favour of the Agent and the Banks substantially in the form set out in Schedule 3. c)Principal Agreement References in the Principal Agreement to “this Agreement” shall, with effect from the Effective Date and unless the context otherwise requires, be references to the Original Agreement as amended by the First Supplemental, the Second Supplemental and this Deed and words such as “herein”, “hereof”, “hereunder”, “hereafter”, “hereby” and “hereto”, where they appear in the Original Agreement, shall be construed accordingly. d)Headings Clauseheadings and the table of contents are inserted for convenience of reference only and shall be ignored in the interpretation of this Deed. 2 e) Construction of certain terms Clause1.4 of the Original Agreement shall apply to this Deed (mutatis mutandis) as if set out herein and as if references therein to “this Agreement” were references to this Deed. f) Contracts (Rights of Third Parties) Act 1999 No term of this Deed is enforceable under the Contracts (Rights of Third Parties) Act 1999 by a person who is not a party to this Deed. 2 Banks’ and Agent’s consent Each of the Finance Parties (relying upon each of the representations and warranties on the part of the Borrower contained in clause4) agree with the Borrower to the amendment of the Principal Agreement on the terms set out in clause 0, subject to the terms and conditions of this Deed and in particular, but without prejudice to the generality of the foregoing, fulfilment to the satisfaction of the Agent on or before the Effective Date of the conditions contained in clause 0. 3 Amendments to the Principal Agreement and the Security Documents g)Amendments to the Principal Agreement The Principal Agreement shall, with effect on and from the Effective Date, be (and it is hereby on and from the Effective Date) amended in accordance with the following provisions and the Principal Agreement (as so amended) will continue to be binding upon each of the parties hereto upon such terms as so amended: i) by deleting clause 1.1 of the Original Agreement and replacing it as follows:- “1.1Purpose This Agreement sets out the terms and conditions upon and subject to which the Banks agree, according to their several obligations, to make available to the Borrower a term loan facility of up to two hundred and forty two million seven hundred and twenty thousand Dollars ($242,720,000) in two Advances, comprising (1) an Advance in the amount of one hundred and thirty nine million nine hundred and eighteen thousand six hundred and twenty Dollars and seventy cents ($139,918,620.70), which is to be applied by the Borrower in making available to the relevant Initial Owners inter group loans under the Intra Group Loan Agreements and to finance part of the purchase price of the Initial Ships and (2) an Advance in the amount of one hundred and two million eight hundred and one thousand three hundred and seventy nine Dollars and thirty cents ($102,801,379.30), which is to be applied by the Borrower in making available to the relevant Initial Owners inter group loans under the Intra Group Loan Agreements and to finance part of the purchase price of the Initial Ships (other than Ekavi, Electra and Everhard) and the Two Additional Ships.”; ii) by deleting the definitions of “Facility A Commitment”, “Facility A Loan”, “Facility A Repayment Dates”, “Facility B”, “Facility B Commitment”, “Facility B Loan”, “Facility B Repayment Dates”, “Total Facility A Commitments”, “Total Facility B Commitments”, “Repayment Dates” and “Repayment Schedule” in clause 1.2 of the Principal Agreement and all references to such definitions contained in the Principal Agreement and the Security Documents and the Ship Security Documents; iii) by construing any reference to “Facility A” or “Facility A and Facility B” to mean “the Loan”; iv) by deleting in the definition of “Advance” in clause 1.2 of the Principal Agreement the words “(whether forming part of the Facility A Loan or Facility B Loan)”; v) by deleting the definition of “Commitment” in clause 1.2 of the Principal Agreement and replacing it with the following definition: 3 ““Commitment” means the aggregate sum of two hundred and forty two million seven hundred and twenty thousand Dollars ($242,720,000) and, in relation to each Bank the amount set out opposite its name in Part 1 of Schedule 1 or, as the case may be, in any relevant Substitution Certificate as reduced by any relevant term of this Agreement;”; vi) by deleting the definition of “Facility” in clause 1.2 of the Principal Agreement and replacing it with the following definition: ““Facility” means the term loan facility made available under this Agreement as described in clause 2;”; vii) by deleting the definition of “Final Repayment Date” in clause 1.2 of the Principal Agreement and replacing it with the following definition: ““Final Repayment Date” means the date falling on 12 April 2011;”; viii) by deleting the definition of “Interest Period” in clause 1.2 of the Principal Agreement and replacing it with the following definition: ““Interest Period” means each period for the calculation of interest in respect of the Loan ascertained in accordance with clauses 3.2 and 3.3;”; ix) by deleting the definition of “Loan” in clause 1.2 of the Principal Agreement and replacing it with the following definition: ““Loan” means the loan made or to be made under the Facility or the principal amount outstanding for the time being of the loan under the Facility;”; x) by deleting the definition of “Termination Date” in clause 1.2 of the Principal Agreement and replacing it with the following definition: ““Termination Date” means the date falling on 30 April 2008;”; xi) by deleting the definition of “Margin” in clause 1.2 of the Principal Agreement and replacing it with the following definition: 4 ““Margin” means the margin listed in the following table which shall be adjusted semi-annually in arrears based upon the most recent Compliance Certificate; Margin Ratio Margin ≤ 55% 0.90% p.a. > 55% 1.10% p.a. Where: ““Margin Ratio” means the ratio of the Loan divided by the Fleet Market Value;”; xii) by deleting the definition of “Retention Amount” in clause 1.2 of the Principal Agreement and replacing it with the following definition: ““Retention Amount” means, in relation to any Retention Date, the applicable fraction (as hereinafter defined) of the aggregate amount of interest falling due for payment in respect of each part of the Loan during and at the end of each Interest Period current at the relevant Retention Date and, for this purpose, the expression “applicable fraction” in relation to each Interest Period shall mean a fraction having a numerator of one and a denominator equal to the number of Retention Dates falling within the relevant Interest Period;”; xiii) by deleting the definition of “Manager” in clause 1.2 of the Principal Agreement and replacing it with the following definition: ““Manager” means: (a) in relation to any Additional Ships which are dry cargo vessels, Target Marine S.A. of 24, Kanigos St., Kastella, 18534 Piraeus Greece; and (b) in relation to the Initial Ships and any Additional Ships which are tankers, either V.Ships UK Ltd of Skipart, 8 Elliot Place, Glasgow, G3 8EP, Scotland, or V.Ships Management Limited of Eaglehurst, Belmont Hill, Douglas, Isle of Man, or Bernhard Schulte Shipmanagement (L) Ltd. of [ ], or Bernhard Schulte Shipmanagement (India) Ltd. of [ ], or any other person appointed by the Borrower, with the prior written consent of the Agent, as the manager of the Ships and includes its successors in title and assignees;”; xiv) by inserting the following new definitions in clause 1.2 of the Principal Agreement: 5 ““Restructuring Fee Letter” means the letter dated [] 2008 executed between the Borrower, the Agent and the Arranger, setting out the fees to be paid by the Borrower to the Agent and the Arranger;”; and ““Third Supplemental Deed” means the Deed dated[] 2008 supplemental to this Agreement made between (1) the Borrower, (2) the Banks, (3)the Arranger, (4) the Swap Bank and (5) the Agent;”; xv) by inserting the words “(as supplemented and amended from time to time including, without limitation, by the First Supplemental Deed, the Second Supplemental Deed and the Third Supplemental Deed) and the Restructuring Fee Letter”, after the words “this Agreement” in paragraph (b) of the definition of “Security Documents” in clause1.2 of the Principal Agreement;”; xvi) by deleting the words “one hundred and thirty five per cent (135%)” in line 3 of the definition of “Security Requirement” in clause 1.2 of the Principal Agreement and replacing them with the words “one hundred and twenty per cent (120%); xvii) by replacing the headings “The Facilities” and the words “Total Facility A Commitments” respectively with the words “The Loan” and “Commitments” in clauses 2.1 and 2.1.1 of the Principal Agreement and by replacing the words “Facility A” with the word “Facility” and the words “clause 1.1(i)” with the words “clause 1.1” in clause 2.5 or the Principal Agreement and by deleting clauses 2.1.2, 2.6, 2.7, 2.8 and 2.10.2 of the Principal Agreement and renumbering clause 2 of the Principal Agreement accordingly; xviii) by deleting the words “or, as the case may be the Facility A Loan, or the Facility B Loan” in lines 1 and 2 of clause 3.1 of the Principal Agreement; xix) by construing the words “Facility A” and “Facility A Loan” in clause 3.3 of the Principal Agreement to mean the Loan; xx) by deleting clause 3.3.3 of the Principal Agreement; xxi) by deleting clause 3.3.4 of the Principal Agreement and replacing it as follows:- “3.3.4 if any Interest Period for any Advance and/or the Loan would otherwise overrun the Final Repayment Date, then such Interest Period shall end on the Final Repayment Date; and”; xxii) by deleting the second paragraph of clause 3.3.5 of the Principal Agreement”; xxiii) by deleting clause 4.1 of the Principal Agreement and replacing it with the following clause: “4.1Repayment of Loan The Borrower shall repay the Loan in full on the Final Repayment Date. 6 If the Commitment is not drawn in full, the amount of the repayment instalment shall be reduced accordingly.”; xxiv) by deleting clause 4.2 and renumbering clause 4 accordingly; xxv) by deleting the first two paragraphs of clause 4.5 of the Principal Agreement and replacing it as follows:- “4.5 Prepayment on Total Loss and Sale On a Ship becoming a Total Loss or suffering damage or being involved in an incident which in the opinion of the Banks may result in such Ship being subsequently determined to be a Total Loss or on any Ship being sold with the prior written consent of the Agent, the obligation of the Banks to make any further Advance under this Agreement shall immediately cease and no further Advances shall be available and until the Borrower has prepaid an amount equal to one hundred and ten per cent (110%) of the Loan multiplied by a fraction of which the numerator is equal to the Fair Market Value of such Ship and the denominator is equal to the Fleet Market Value (i.e. (Loan x 110%) x Fair Market Value of Ship Fleet Market Value). Such prepayment must be made not later than the date falling one hundred and twenty (120) days after that on which such Ship became a Total Loss or, if earlier, on the date upon which the insurance proceeds in respect of such Total Loss or Requisition Compensation is received by the Borrower (or the Agent or any of the Banks pursuant to the Security Documents) or immediately on the completion of the sale of such Ship.Any such prepayment shall be applied first in prepayment of the Advance or Advances relating to that Ship and any balance shall be applied in prepayment of the balance of the Loan. For the purpose of this Agreement, a Total Loss shall be deemed to have occurred:”; xxvi) by deleting the second paragraph of clause 4.8 of the Principal Agreement and replacing it with the following: “No amount of the Loan which is prepaid may be reborrowed.”; xxvii) by deleting clause 5.1 and renumbering clause 5 accordingly; xxviii) by deleting clause 8.1.15 and renumbering clause 8.1 accordingly; xxix) by deleting sub-clauses (b), (c) and (d) of clause 8.3.13 of the Principal Agreement and replacing it with the following sub-clause (b): “(b) where the Fleet Market Value is less than one hundred and twenty five per cent (125%) of the Loan;”; 7 xxx) by deleting the definition of “Leverage Ratio” in clause 8.6 of the Principal Agreement and replacing it with the following definition: ““Leverage Ratio” means the ratio of Net Debt to Net Capitalisation of the Borrower.”; xxxi) by adding the following definitions in clause 8.6 of the Principal Agreement: ““Net Debt” means Total Debt minus Cash and Cash Equivalent Investments. “Net Capitalisation” means the total capitalisation of the Borrower minus Cash and Cash Equivalents.”; xxxii) by deleting clause 8.7.1 of the Principal Agreement and replacing it with the following clause: “8.7.1Leverage Ratio maintain a Leverage Ratio of not more than sixty five per cent (65%) Provided that the
